Broyles, P. J.
1. A constitutional question is not raised in a special ground of a motion for a new trial which excepts to an excerpt from the charge of the court upon the ground that “the act and law” upon -which it was based is violative of a designated! provision of the constitution of the United States and of this State, but which fails to show specifically what particular act and law is meant. Under this ruling, no constitutional question was raised by the plaintiff in error, and this court has jurisdiction of the casé.
2. The following excerpt from the charge of the court is excepted to: “Unless the defendant shows to you by the proof of the ease that' such ‘apparatus’ was on his premises without his knowledge.” This excerpt comprises not even a single completed sentence, but only a part thereof, and is too fragmentary, incomplete, and indefinite to be considered. _ ■
3. The 'remaining ground of the motion for a new trial, being expressly disapproved by 'the trial judge, can not be considered by this court.
4. The evidence amply authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.